DETAILED ACTION                                          
                                                 Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2. The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3. Claims 1,6,7 and 14 of the instant application are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 6,7,13 and 19 of the co-pending application 16/785,878.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application encompass the same subject matter as the copending application claims, but with obvious wording variations. This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

CLAIM INTERPRETATION

4.The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Broadest Reasonable Interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph: Use of “Means” (or “Step”) in Claim Drafting and Rebuttable Presumptions Raised.
The claims 1-6 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph, Invoked Despite Absence of “Means” 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a control signal generator configured to...in claim 1”;  “the  PUF strength module configured to ...in claim 3”; and “a signature generator configured to…in claims 5-6”. Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
5.The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. Claims 3-4,9-10,13,16-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

7. Claims 3,9 and 16 recites the limitation : “the PUF strength module is configured to output a first value indicating a number of PUF cells having consistent PUF cell values more than a first threshold of times value  and to output a second value indicating a number of PUF cells having consistent PUF cell values more than a second threshold of times”.
 It is not clear what is meant by this limitation. 
The statement “output a first/second value indicating a number of PUF cells having consistent PUF cell values more than a first/second threshold of times”,  is not grammatical correct.
Appropriate correction is required.

8. Claims 4,10 and 17 recites the limitation : “generating a mask data structure; wherein the mask data structure includes a first mask record that indicates PUF cells having consistent PUF cell values at least the first threshold of times; wherein the mask data structure further includes a second mask record that indicates PUF cells having consistent PUF cell values at least the second threshold of times”.
 It is not clear what is meant by this limitation. 
The statement “the mask record that indicates PUF cells having consistent PUF cell values at least the first/second threshold of times”,  is not grammatical correct.
Appropriate correction is required.
9. Claims 13 and 20 recites the limitation: “appending one or more error correction bits prior to utilizing the device signature”. 
It is not clear what is meant by this limitation. How the error correction is being appended before using device signature. Neither claims nor the specification clearly defines this particular limitation. Appropriate correction is required.

 Any claims not specially addressed above is being rejected as incorporating the deficiencies of a claim upon which it depends.

Claim Rejections - 35 USC § 102
10. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11. Claim(s) 1-2, 7-8 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mai (US Pub.No.2017/0180140).

12. Regarding claims 1, 7 and 14  Mai teaches a device, a method and a non-transitory computer-readable medium  configured to provide a physically unclonable function (PUF) value, comprising: a plurality of PUF cells, each configured to provide a PUF contribution to the PUF value, each of the PUF cells being responsive to a first signal line and a second signal line (Para:0005, Para:0025-0026 and Para:0028 teaches providing signals to a PUF cell array in different  environmental variations (e.g., voltage and temperature), and determine the PUF cell output value. Checking the output OUT of the SA is consistent (either 1 or 0) for both the phases i.e., reading the PUF data during NEG phase and comparing the NEG phase PUF data to POS phase PUF data. The process of enrollment operation is repeated for other PUF cells in a PUF array); and

a control signal generator configured to provide signals to the first control line and the second control line in both a synchronized manner and an asynchronous manner to identify cell strengths based on a number of times PUF cell values change based on variations in timing of signals on the first control line and the second control line (Fig.3, element.302, Para:0025-0026 Para:0028 teaches in the  POS phase where (V+) and (V-) are provided in synchronization. Fig.3, element.304 shows the NEG phase where (V+) and (V-) are provided out of synchronization. Table 1 shows checking whether the OUT value of NEG phase matches or not with OUT value of POS phase. If the values do not match, then, the PUF cell is considered as unusable cell and is rejected).

13. Regarding claim 2 Mai teaches the device, further comprising a data structure stored on a computer- readable medium, the data structure including one record associated with each of the PUF cells, a data value of each record identifying a number of times the PUF cell value is consistent when provided signals on the first control line and the second control line with varied timing (Para:0028-0030 teaches generating the reliability bitmap of PUF array during the two-phase enrollment operation. The reliability bitmap is then used at run-time to select reliable bits (usable bits) from the PUF array. Table 1 shows, when the output value of NEG phase does not match with the output value of POS Phase, then the PUF cell is considered as unusable cell and is rejected).

14. Regarding claims 8, 15  Mai teaches the method and the non-transitory computer-readable medium further comprising: generating a data structure, the data structure including a record associated with the PUF cell, a data value of the record identifying a number of times the PUF cell value is consistent; and storing the data structure in a computer-readable medium (Para:0025-0026 teaches providing signals to a PUF cell array in different  environmental variations (e.g., voltage and temperature), and determine the PUF cell output value. Checking the output OUT of the SA is consistent (either 1 or 0) for both the phases i.e., reading the PUF data during NEG phase and comparing the NEG phase PUF data to POS phase PUF data. The process of enrollment operation is repeated for other PUF cells in a PUF array.  Para:0028-0030 teaches generating the reliability bitmap of PUF array during the two-phase enrollment operation. The reliability bitmap is then used at run-time to select reliable bits (usable bits) from the PUF array. Table 1 shows, when the output value of NEG phase does not match with the output value of POS Phase, then the PUF cell is considered as unusable cell and is rejected).

Claim Rejections - 35 USC § 103
15. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16. Claim(s) 3-6,9-12,16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mai (US Pub.No.2017/0180140) in view of Lu (US Pub.No.2019/0378575).

17. Regarding claims 3, 9 and 16  Mai teaches all the above claimed limitations but does not expressly teach the device, the method and the non-transitory computer-readable medium further comprising a PUF strength module, wherein the PUF strength module is configured to output a first value indicating a number of PUF cells having consistent PUF cell values more than a first threshold of times value  and to output a second value indicating a number of PUF cells having consistent PUF cell values more than a second threshold of times.
 
Lu teaches the device, the method and the non-transitory computer-readable medium further comprising a PUF strength module, wherein the PUF strength module is configured to output a first value indicating a number of PUF cells having consistent PUF cell values more than a first threshold of times and to output a second value indicating a number of PUF cells having consistent PUF cell values more than a second threshold of times (Para:0071 and Para:0075-0076 teaches outputting a value indicating a number of PUF cells having consistent PUF cell values more than a predetermined threshold value).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was filed to modify the teaching of Mai to include output a first value indicating a number of PUF cells having consistent PUF cell values more than a first threshold of times and to output a second value indicating a number of PUF cells having consistent PUF cell values more than a second threshold of times as taught by Lu such a setup will give a predictable result of determining the reliability of values generated by other cells in a PUF array.
 
18. Regarding claims 4, 10 and 17  Mai teaches all the above claimed limitations but does not expressly teach the device, the method and the non-transitory computer-readable medium further comprising generating a mask data structure; wherein the mask data structure includes a first mask record that indicates PUF cells having consistent PUF cell values at least the first threshold of times; wherein the mask data structure further includes a second mask record that indicates PUF cells having consistent PUF cell values at least the second threshold of times; and wherein the device operates using the first mask record in a first mode of operation and using the second mask in a second mode of operation.

Lu teaches the device, the method and the non-transitory computer-readable medium further comprising generating a mask data structure; wherein the mask data structure includes a first mask record that indicates PUF cells having consistent PUF cell values at least the first threshold of times (Para: 0075-0076, Para:0081-0082 and Para:0091-0093); wherein the mask data structure further includes a second mask record that indicates PUF cells having consistent PUF cell values at least the second threshold of times (Para: 0075-0076, Para:0081-0082 and Para:0091-0093); and wherein the device operates using the first mask record in a first mode of operation (Para: 0082 and Para:0091-0093 teaches determine that the PUF cell is usable for a first mask under a first class of operation) and using the second mask in a second mode of operation (Para: 0075-0076, Para:0081-0082 and Para:0091-0093 teaches determine that the PUF cell is usable for the second mask under a second class of operation).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was filed to modify the teaching of Mai to include the device operates using the first mask record in a first mode of operation and using the second mask in a second mode of operation  as taught by Lu such a setup will give a predictable result of determining the reliability of values generated by other cells in a PUF array to use for different operations.

19. Regarding claims 5, 11 and 18  Mai teaches all the above claimed limitations but does not expressly teach the device, the method, and the non-transitory computer-readable medium further comprising a signature generator configured to determine a device signature based on the mask data structure.

Lu teaches the device, the method and the non-transitory computer-readable medium further comprising a signature generator configured to determine a device signature based on the mask data structure (Para:0020 and Para:0031-0032 teaches determine a PUF signature on PUF cells based on mask data structure).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was filed to modify the teaching of Mai to include a signature generator configured to determine a device signature based on the mask data structure as taught by Lu such a setup will give a predictable result of ensuring the integrity of data. 

20. Regarding claims 6, 12 and 19  Mai teaches all the above claimed limitations but does not expressly teach the device, the method and the non-transitory computer-readable medium wherein the signature generator is further configured to transmit the device signature from the device to identify the device, to sign a communication from the device using the device signature, or to encrypt a communication from the device using the device signature.

Lu teaches the device, the method  and the non-transitory computer-readable medium wherein the signature generator is further configured to transmit the device signature from the device to identify the device, to sign a communication from the device using the device signature, or to encrypt a communication from the device using the device signature (Para:0087-0090 teaches generating a PUF signature and encrypting the PUF signature. The encrypted PUF signature is transferred to the server) .

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was filed to modify the teaching of Mai to include transmit the device signature from the device to identify the device, to sign a communication from the device using the device signature, or to encrypt a communication from the device using the device signature as taught by Lu such a setup will give a predictable result of ensuring the integrity of data during transmission.

21. Claim(s) 13 and 20are rejected under 35 U.S.C. 103 as being unpatentable over Mai (US Pub.No.2017/0180140) in view of Lu (US Pub.No.2019/0378575) as applied to claim 12 and 19 above and further in view  of Pfeiffer (US Pub.No.2014/0327468).

22. Regarding claims 13 and 20  Mai in view of Lu teaches all the above claimed limitations but does not expressly teach the device, the method, and the non-transitory computer-readable medium, further comprising appending one or more error correction bits prior to utilizing the device signature.

Pfeiffer teaches the method, and the non-transitory computer-readable medium, further comprising appending one or more error correction bits prior to utilizing the device signature (para:0058-0061 teaches appending error code correction (ECC) bits).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was filed to modify the teaching of Mai in view of Lu to include appending one or more error correction bits as taught by Pfeiffer such a setup will give a predictable result of determining and filtering reliable and unreliable states that can be employed to authenticate a chip. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506. The examiner can normally be reached Mon-Fri : 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREENA T CATTUNGAL/            Primary Examiner, Art Unit 2431